--------------------------------------------------------------------------------

EXHIBIT 10.5

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of February
15, 2011 by and among (a) Tonaquint, Inc., a Utah corporation (“Borrower”), (b)
Silver Dragon Resources Inc., a Delaware corporation (“Lender”), and (c)
Griffiths & Turner / GT Title Services, Inc., a Utah corporation (“Escrow
Agent”).

RECITALS

A. Borrower has issued to Lender certain Buyer Trust Deed Notes dated February
15, 2011 (the “Notes”) pursuant to the terms and conditions of a Note and
Warrant Purchase Agreement of the same date.

B. Borrower’s obligations under the Notes are secured by a Trust Deed (the
“Trust Deed”) encumbering certain real property of Borrower, as more
specifically set forth in the Trust Deed.

C. Lender has executed a Request for Full Reconveyance in the form attached
hereto as Exhibit A (the “Request”), which instructs Escrow Agent to execute and
record a Deed of Reconveaynce in substantially the form attached hereto as
Exhibit B (the “Reconveyance”) to reconvey the Trust Deed upon the satisfaction
of the conditions set forth herein.

D. Pursuant to Section 5 of the Notes, Borrower and Lender have agreed to place
the Request in escrow and Escrow Agent has agreed to hold the Request in escrow
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Lender and Escrow Agent
agree as follows:

TERMS

1. Establishment of Escrow. Upon the execution of the Notes, Lender shall
deliver to Escrow Agent the Request, in original form and duly executed by
Lender, to have and to hold until satisfaction of the conditions set forth below
(the “Escrow”). Borrower shall deliver to Escrow Agent an executed Trust Deed to
be recorded by Escrow Agent.

2. Conditions for Reconveyance. Escrow Agent shall retain the Request until the
earlier of (i) Escrow Agent’s receipt of written notice from Lender that the
full amount of the Notes has been repaid, or (ii) Escrow Agent’s receipt of
written notice from the Borrower any time after the date that is six months and
three days following the date the Trust Deed is recorded (or such longer period
as indicated in a written notice from the Borrower) (the “Release Date”), at
which time Escrow Agent shall execute and record the Reconveyance; provided,
however, that in the event Escrow Agent receives written notice from Lender
stating that a Payment Default (as defined in the Notes) has occurred and
specifically identifying both the nature of the Payment Default and the Note
under which the Payment Default occurred, Escrow Agent shall retain the Request
until the later of the Release Date or the date on which Escrow Agent receives
written notice from Lender that the Payment Default has been cured. Upon such a
cure of a Payment Default, Lender hereby covenants and agrees to promptly send
written notice to Escrow Agent (a) indicating the Payment Default has been
cured, and (b) so long as six months and three days have elapsed since the date
the Trust Deed was recorded and provided the Borrower has given its written
consent, instructing Escrow Agent to execute and record the Reconveyance. In the
event of a dispute between Borrower and Lender with respect to whether the full
amount of the Notes has been paid, or whether a Payment Default has occurred,
Escrow Agent is permitted to interplead the Request into the District Court of
the State of Utah pursuant to Section 7.b. below.

--------------------------------------------------------------------------------

3. Termination. This Agreement shall terminate after the Reconveyance has been
recorded.

4. Notices. All communications, consents, and other notices provided for in this
Agreement shall be in writing and shall be effective on the date hand delivered,
sent by facsimile or email, or mailed by registered or certified mail, return
receipt requested, postage prepaid, and addressed as follows:

  a.

If to Borrower, to:

Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


With a copy to:

Carman Lehnhof Israelsen LLP
Attn: Jonathan K. Hansen
4626 North 300 West, Suite 160
Provo, Utah 84604


or to such other address as Borrower may designate to Lender and Escrow Agent,
in writing.

  b.

If to Lender, to:

Silver Dragon Resources Inc.
Attn: Marc Hazout
5160 Yonge Street, Suite 803
Toronto, Ontario
Canada M2N 6L9


With a copy to:

Dorsey & Whitney LLP
Attn: Chris Doerksen
Columbia Center
701 Fifth Avenue, Suite 6100
Seattle, Washington 98104


2

--------------------------------------------------------------------------------

or to such other address as Lender may designate to Borrower and Escrow Agent,
in writing.

  c.

If to Escrow Agent, to:

Griffiths & Turner / GT Title Services, Inc.
Attn: Tyler Turner
512 East 4500 South, Suite 150
Murray, Utah 84107


or to such other address as Escrow Agent may designate to Borrower and Lender,
in writing.

5. Payment of Fees. Borrower shall bear the costs of the Escrow, which shall be
equal to the sum of $500.00.

6. Tenure of Escrow Agent. Escrow Agent may resign from its duties hereunder at
any time by giving written notice of such resignation to Borrower and Lender;
provided, however, that Escrow Agent shall continue to serve until Borrower and
Lender jointly appoint a successor and such successor accepts and agrees to
perform the obligations of Escrow Agent hereunder and receives the Request.
Borrower and Lender shall have the right at any time upon mutual agreement to
substitute a new escrow agent by giving written notice thereof to Escrow Agent.

7. Liability; Indemnification. Escrow Agent shall perform such duties as are
specifically set forth herein and, so long as it does so, shall have no
liability to Borrower and Lender hereunder except to the extent a court of
competent jurisdiction determines that Escrow Agent’s fraud, gross negligence or
willful misconduct was the primary cause of any loss to Borrower or Lender.
Anything in this Agreement to the contrary notwithstanding, in no event shall
Escrow Agent be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action. Escrow Agent undertakes to perform only such duties as
are expressly set forth herein and no duties shall be implied. Escrow Agent may
rely upon and shall not be liable for acting or refraining from acting upon any
written notice, instruction or request furnished to it hereunder and reasonably
believed by it to be genuine and to have been signed or presented by the proper
party or parties. Escrow Agent shall have no duty to solicit any payments which
may be due it or the escrow account. Escrow Agent may execute any of its powers
and perform any of its duties hereunder directly or through agents or attorneys
and may consult with counsel, accountants and other skilled persons to be
selected and retained by it. Escrow Agent shall not be liable for anything done,
suffered or omitted in good faith by it in accordance with the advice or opinion
of any such counsel, accountants or other skilled persons. In the event that
Escrow Agent shall be uncertain as to its duties or rights hereunder or shall
receive instructions, claims or demands from any party hereto which, in its
opinion, conflict with any of the provisions of this Agreement, or with any
instructions, claims or demands from any other party hereto, it shall be
permitted to refrain from taking any action and its sole obligation shall be to
keep safely all property held in Escrow until it shall be directed otherwise in
writing by all of the parties hereto or by a final arbitration decision or a
non-appealable order or judgment of a court of competent jurisdiction. Borrower
and Lender agree that the following provisions shall control with respect to the
rights, duties, liabilities, and immunities of Escrow Agent:

3

--------------------------------------------------------------------------------

a. Escrow Agent is entitled to refrain from taking any action contemplated by
this Agreement in the event that it becomes aware of any dispute between
Borrower and Lender as to any facts or as to the happening of any contemplated
event precedent to such action. Escrow Agent is hereby authorized to comply with
and obey all final nonappealable orders, judgments, decrees or writs entered or
issued by any court or final decision of any arbitrator, and in the event Escrow
Agent obeys or complies with any such final nonappealable order, judgment,
decree or writ of any court or final decision of any arbitrator, in whole or in
part, after giving Borrower and Lender seven (7) days’ prior written notice, it
shall not be liable to any of the parties hereto, nor to any other person or
entity, by reason of such compliance, notwithstanding that it shall be
determined that any such final nonappealable order, judgment, decree, writ, or
final decision of a court or final decision of any arbitrator be entered without
jurisdiction or be invalid for any reason or be subsequently reversed, modified,
annulled or vacated.

b. In the event any dispute shall arise between Borrower and Lender with respect
to the disposition or delivery of the Request, or the occurrence of a Payment
Default under a Note, Escrow Agent is permitted to interplead the Request into
the District Court of the State of Utah, and thereafter shall be fully relieved
from any and all liability or obligation with respect to the Request. Borrower
and Lender further agree to pursue any redress or recourse in connection with
such a dispute without making Escrow Agent a party to same.

c. Borrower and Lender shall each severally indemnify, defend and save harmless
Escrow Agent and its directors, officers, agents and employees (the “Indemnified
Parties”) from all loss, liability or expense (including the reasonable fees and
expenses of outside counsel and the cost and expense of any interpleader action
as authorized under Section 7.b. above) arising out of or in connection with (i)
Escrow Agent’s execution and performance of this Agreement, except in the case
of any Indemnified Party to the extent that such loss, liability or expense is
due to the gross negligence or willful misconduct of such Indemnified Party, or
(ii) its following any instructions or other directions executed by Borrower and
Lender. Borrower and Lender acknowledge that the foregoing indemnities shall
survive the resignation or removal of Escrow Agent or the termination of this
Agreement.

d. In receiving the Escrow, Escrow Agent acts only as a depository for Borrower
and Lender and assumes no responsibility except pursuant to the provisions of
this Agreement. All of the terms and conditions in connection with Escrow
Agent’s duties and responsibilities, and the rights of Borrower and Lender or
anyone else with respect to Escrow Agent, are contained solely in this
Agreement, and Escrow Agent is not expected or required to be familiar with the
provisions of any other agreements, and shall not be charged with any
responsibility or liability in connection with the observance of the provisions
of any such other agreements.

8. Miscellaneous. In addition to the foregoing, the parties to this Agreement,
including Escrow Agent, agree as follows:

4

--------------------------------------------------------------------------------

a. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter contained in it and supersedes
all prior and contemporaneous agreements, representations and understandings of
the parties with respect thereto. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all parties. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed, in writing, by the party making the waiver.

b. Recitals. The recitals stated above shall be and hereby are incorporated in
and made a part of this Agreement by this reference.

c. Successors and Assigns. This Agreement shall be binding upon, and shall inure
to the benefit of the parties to it and their respective successors and assigns;
provided that no party hereto shall be entitled to assign or transfer this
Agreement or any rights or obligations hereunder, voluntarily, involuntarily, by
operation of law or otherwise, without the written consent of Lender and
Borrower.

d. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.

e. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties (except Escrow Agent with
respect to an interpleader pursuant to Section 7.b. above) consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the County of Salt Lake or the state courts of the State of Utah sitting in
the County of Salt Lake in connection with any dispute arising under this
Agreement or any of the other agreements between Lender and Borrower related
hereto and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper. Nothing in this subsection shall affect
or limit any right to serve process in any other manner permitted by law.

f. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The parties hereto confirm that any
telecopy or electronic copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

g. Confidentiality. Except as may be reasonably necessary to effect the
transaction contemplated hereunder, (including disclosure to third-party legal
counsel and consultants, accountants, and/or advisors of Borrower or Lender, as
the case may be), and except as may be otherwise required by law, rule or
regulation, the terms and conditions of this Agreement shall be kept
confidential and shall not be disclosed to any person or entity without the
advance consent of the other party; provided that any inadvertent disclosure by
a party shall not subject any such party to liability hereunder, so long as
reasonable steps are taken to advise the recipient of any such disclosure of the
confidential nature thereof.

5

--------------------------------------------------------------------------------

h. Third Parties. Nothing in this Agreement is or shall be intended to provide
or convey any actionable right or benefit to or upon any person or persons other
than the parties to this Agreement. Except as otherwise specifically provided
herein, each party shall bear its own costs and expenses (including legal and
consulting fees) in connection with this Agreement and the negotiation of all
agreements and preparation of documents contemplated by this Agreement.

i. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

j. Attorneys’ Fees. Subject to Section 7.c. above, in the event of any action at
law or in equity to enforce or interpret the terms of this Agreement, the
Prevailing Party (as defined hereafter) shall be entitled to reasonable
attorneys’ fees, court costs and collection costs in addition to any other
relief to which such party may be entitled. “Prevailing Party” shall mean the
party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.

[Signatures on Following Page]

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

BORROWER:

TONAQUINT, INC.

By: /s/ John M. Fife                                        
John M. Fife, President


LENDER:

SILVER DRAGON RESOURCES INC.

By: /s/ Marc Hazout                                      
Name: Marc Hazout
Title: Pres. and CEO


ESCROW AGENT:

GRIFFITHS & TURNER / GT TITLE SERVICES, INC.

By: /s/ Tyler J. Turner                                        
Name: Tyler J. Turner
Title: President



[Signature page to Escrow Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

REQUEST

--------------------------------------------------------------------------------

EXHIBIT B

RECONVEYANCE

--------------------------------------------------------------------------------